Citation Nr: 1311395	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for eczema (claimed as rash/itching), including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to March 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2011, the Board denied entitlement to service connection for hypertension; high cholesterol; hearing loss; erectile dysfunction; bladder discomfort and dribbling; spontaneous fever, chills and cold and hot sensitivity; chronic obstructive pulmonary disease, dyspnea; dry eye syndrome, blepharitis, lagophtalmos, bilaterally (claimed as visual burning and blurring); sleep apnea; chronic sinusitis; migraine headaches; tumors, fatty tissues and cysts; joint pain, including of the hip and knee, and fibromyalgia; incoordination, dizziness, loss of balance and falling down; depression, fatigue, poor memory and a loss of concentration; and hair loss and brittle nails.  The Board also denied entitlement to aid and attendance allowance for D. M., the Veteran's spouse, denied the Veteran's application to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure, and reopened a claim of entitlement to service connection for herniated nucleus pulposus, L4-5.  The Board remanded the claims of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for eczema (claimed as rash/itching), entitlement to service connection for peripheral polyneuropathy, burning, tingling and numbness in the body limbs and loss of sensation in the body parts, all including as secondary to herbicide exposure, entitlement to service connection for herniated nucleus pulposus, L4-5, and entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound.

In June 2012, the RO granted entitlement to service connection for degenerative joint disease of the lumbar spine with residual radiculopathy to bilateral lower extremity, diabetes mellitus type II, and peripheral neuropathy of the right and left lower extremities.  In August 2012, the RO granted entitlement to special monthly compensation based on housebound criteria.  The issue of entitlement to service connection for eczema (claimed as rash/itching) has been returned to the Board for further review.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his active military service.

2.  The Veteran has dermatitis that is as likely as not attributable to exposure to herbicide agents during his active military service. 


CONCLUSION OF LAW

Dermatitis was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, 2 Vet. App. at 141; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Additionally, certain disorders associated with exposure to herbicide agents (such as Agent Orange) in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a skin condition, including eczema that he claimed as rash/itching.  His primary theory of entitlement is that the condition is secondary to in-service herbicide exposure.  In this case, the Board notes that the Veteran served in the Republic of Vietnam during the requisite period in active service and is presumed to have been exposed to Agent Orange as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).

In order to determine whether the Veteran has a skin condition that is the result of his military service, the Veteran was afforded a VA examination dated in September 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  On examination, the Veteran was diagnosed with dermatitis.  With respect to the etiology of the condition, the examiner stated that this condition was at least as likely as not (50 percent or greater probability) incurred or caused by the claimed in service injury, event, or illness.  The examiner stated that the Veteran was exposed to Agent Orange in service and placed at risk for the development of skin rashes as a result of this exposure.  In addition, the examiner noted that the Veteran had been experiencing skin rashes since he was in Vietnam and that the rash would come and go.  Approximately 8-10 years ago, the rashes became persistent.  The examiner noted that the service treatment records did not indicate treatment for his condition.  In this regard, however, the Veteran reported that he did not go to sick call because "everyone had rashes and they didn't do nothing for you anyway, we were in the jungle, we thought it was being in the jungle and stuff, we were kids."

In this case, the Veteran reported symptoms of skin rashes in service and off and on since that time, with the condition becoming persistent in the last 8-10 years.  He has also been diagnosed with dermatitis and the VA examiner, who examined the Veteran and his claims file, found this condition was likely related to his military service, including his exposure to Agent Orange.  In this regard, the Board notes that dermatitis is not a presumptive condition pursuant to 38 C.F.R. § 3.309(e).  However, presumptive entitlement is not the only avenue to service connection.  Medical evidence of a direct connection to military service has been provided in this case through the opinions of the September 2012 VA examiner.  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  Id. at 179.  In Kowalski, however, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran.  Id. at 432-33.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The September 2012 VA examiner's opinion, at the least, raises a reasonable doubt as to whether the Veteran's current skin condition, best characterized as dermatitis according to the examiner, is related to military service.  When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has dermatitis that is as likely as not attributable to exposure to herbicide agents during his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Accordingly, the Board concludes that service connection is warranted for dermatitis.  


ORDER

Service connection for dermatitis is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


